Citation Nr: 1208508	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Aries Robinson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO, in pertinent part, denied service connection for hypertension and for posttraumatic stress disorder (PTSD).  

Prior to certifying this appeal to the Board, in an October 2011 rating decision, the RO granted the Veteran's claim for service connection for PTSD.  Because the October 2011 decision represents a full grant of the benefits sought with respect to this issue, the matter is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the December 2011 Board hearing, the Veteran claimed that his hypertension was caused by or aggravated by his service-connected diabetes mellitus.  Originally, however, the Veteran claimed that his hypertension was secondary to PTSD.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states: 

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

The amendment is to be applied prospectively as it is more restrictive; it is not for application in the present claim because it was filed in November 2005.  

The Board notes that the question of whether the Veteran's hypertension is aggravated by his diabetes has been developed, but the question of whether his hypertension is aggravated by his PTSD has not.  In this regard, the Board points out that a December 2007 VA outpatient treatment record notes that the Veteran became increasingly anxious and distressed when talking about Vietnam and that his blood pressure was 150/90.  Furthermore, the Veteran was recently granted service connection for PTSD.  As there is some indication that the Veteran's hypertension may be aggravated by his service-connected PTSD and there is no medical evidence of record on the question of aggravation by PTSD, a remand is necessary for a VA examination and medical opinion.  38 C.F.R. § 3.159(c) (2011).

As regards whether the Veteran's hypertension is aggravated by his diabetes, there are currently conflicting medical opinions on this question.  A February 2009 VA examiner (Dr. M. M.) opined that the Veteran's hypertension was "aggravated by diabetes because the hypertension was diagnosed after the diabetes."  In July 2011, the RO obtained an independent medical opinion from Dr. L.C.  The physician reviewed the Veteran's claims file and concluded that there was no evidence of significant renal compromise associated with the Veteran's diabetes mellitus.  The physician noted that the Veteran has required more antihypertensive medications over the years to better control his elevated pressure, but that this was common as a person ages.  In conclusion, she opined that because there was no clear evidence of renal complications due to diabetes, it was "less likely than not" that the Veteran's diagnosed hypertension was aggravated by the service-connected diabetes mellitus.

The Board points out that the February 2009 did not provide a medical rationale for his opinion and therefore, it is inadequate.  The simple fact that hypertension was diagnosed after diabetes does not necessary mean that \ diabetes caused or aggravated his hypertension.  Therefore, on remand, the February 2009 VA examiner should be requested to provide a medical rationale for his opinion.

With regard to the July 2011 independent medical opinion, the Veteran and his representative argued during the Board hearing that this opinion was inadequate because it failed to address arteriosclerotic or hypertensive heart disease.  The Board points out, however, that the although the Veteran has been diagnosed with hyperlipidemia (elevated cholesterol) and hypertension (high blood pressure), he has not been diagnosed with arteriosclerosis or heart disease.

The RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes records from the Puget Sound Healthcare System dated through March 2011. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Puget Sound Healthcare System all records of evaluation and/or treatment for the Veteran's since March 2011.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Request a supplemental medical opinion from the February 2009 VA examiner (Dr. M. M.).  Specifically, the examiner is requested to provide medical rationale for his opinion that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  In rendering this opinion, the examiner should consider and address the July 2011 independent medical opinion.

3.  Schedule the Veteran for a VA examination that includes an opinion as to whether his hypertension is caused or aggravated by his service-connected PTSD.  The claims folder should be made available to the examiner and clinical findings should be reported in detail. 

Specifically, the examiner should render an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e., 50 percent probability or greater) caused or aggravated by his service-connected PTSD.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


